Citation Nr: 0109026	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities of the 
right and the left knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years.  
However, only the periods from May 1964 to May 1970 and from 
March 1977 to July 1980 have been verified by evidence 
generally acceptable for that purpose, i.e., DD Forms 214.  A 
"Request for Information" form returned from the National 
Personnel Records Center (NPRC) in November 1997 shows dates 
of active service from June 1960 to July 1980, but the NPRC 
did not verify these dates as correct.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a left knee condition and a right knee condition.

A hearing was held on February 22, 2000, by means of video 
conferencing equipment with the appellant in St. Petersburg, 
Florida, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000) and who is rendering the 
determination in this case.


REMAND

Background:  The enlistment examination report in February 
1960 showed no complaints or findings relevant to the knees 
except that clinical evaluation of the lower extremities was 
normal.  In November 1961, the veteran was seen for 
complaints of an injured left knee.  On examination, there 
was moderate contusion of the left knee over the head of the 
tibia.  There was no joint involvement and no fracture.  
Heat, rest, and APC tablets were prescribed, and the veteran 
was to return to the clinic as needed.  ("APC" stands for 
aspirin, phenacetin, and caffeine.  Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 24 (7th ed. 1995)).

April and May 1964 Medical Examination reports showed no 
complaints or findings relevant to the knees except that 
clinical evaluation of the lower extremities was normal.  In 
March 1965, the veteran was seen for a possible sprained 
right knee.  There was tenderness over the insertion of the 
quadriceps muscle.  There was no evidence of ligament tear.  
The disposition was hot soaks and to stay off the knee.  An 
April 1966 Medical Examination report showed no complaints or 
findings relevant to the knees except for two 1/4-inch scars on 
the right knee and a finding that clinical evaluation of the 
lower extremities was normal.

In May 1969, the veteran was seen for complaints of having 
pulled a muscle of the right leg playing baseball.  The 
impression was pulled muscle of upper thigh.  There were no 
complaints or findings relevant to the knees.  A June 1969 
Medical Examination Report showed no complaints or findings 
relevant to the knees except that clinical evaluation of the 
lower extremities was normal.  An April 1970 Medical 
Examination Report showed no complaints or findings relevant 
to the knees except that clinical evaluation of the lower 
extremities was normal.

A March 1972 Medical Examination Report showed no complaints 
or findings relevant to the knees except that clinical 
evaluation of the lower extremities was normal.  Several days 
later, in March 1972, the veteran was seen for complaints of 
contusions of the ankle, knee, and hip, right side, in a 
fall.  The examination was negative.  He was treated with 
Valium and whirlpool.  A March 1974 Medical Examination 
Report showed no complaints or findings relevant to the knees 
except that clinical evaluation of the lower extremities was 
normal.

In September 1976, the veteran was seen for complaints of a 
sore left leg.  He had run that morning and after about one 
and a half miles he had to stop because of pain, burning, 
mostly in the left knee.  The pain was in the thigh and the 
knee, and the veteran felt it was getting worse.  The 
examination was unremarkable.  The impression was muscle 
strain.  The plan was light duty, medication, and whirlpool 
twice weekly till resolved.  A February 1977 Medical 
Examination Report showed no complaints or findings relevant 
to the knees except that clinical evaluation of the lower 
extremities was normal.

On a January 1978 Medical Examination Report, the veteran 
provided a history of having had swollen or painful joints 
and of having had a "trick" or locked knee.  Clinical 
evaluation of the lower extremities was normal.  There were 
no other findings by the examiner relevant to the knees.  A 
February 1979 Medical Examination Report showed no complaints 
or findings relevant to the knees except for a one and a half 
inch scar of the right knee and the finding that clinical 
evaluation of the lower extremities was normal.

On a February 1979 Medical Examination Report, the veteran 
provided a history of having had swollen or painful joints 
and of having had a "trick" or locked knee.  Clinical 
evaluation of the lower extremities was normal.  There were 
no other findings by the examiner relevant to the knees.  On 
an April 1980 Medical Examination Report for the purpose of 
retirement from active duty, the veteran provided a history 
of having had swollen or painful joints and of having had a 
"trick" or locked knee.  Clinical evaluation of the lower 
extremities was normal.  There were no other findings by the 
examiner relevant to the knees.

The veteran submitted his original claim for VA compensation 
in March 1994.  At that time he did not claim service 
connection for a knee disability.  On a June 1995 report of 
examination by a private physician, Victor C. Micolucci, 
M.D., which is in the claims file, the doctor noted no 
complaints or findings relevant to a knee disability.  The 
veteran reported at that time that he ran a mile and a half 
three times a week.  On physical examination of the 
extremities, the doctor noted that they moved well with good 
range of motion and strength.  There was no clubbing, 
cyanosis, or edema.

In February 1997, the veteran submitted a claim for service 
connection for "painful and locking knees (calcific 
tendonitis)".  In May 1997, the RO received a letter, dated 
in May 1997, from the veteran's private physician, Dr. 
Micolucci, who referred to the veteran's "persistent 
complaint of bilateral knee pain[,] right greater than 
left[,] for the past several years which has given him even 
more pain over the past few months."  Dr. Micolucci stated 
that he had reviewed the veteran's "military sick call 
records" which he believed indicated "a persistent medical 
history of knee injuries which dated back to November 9, 
1961[,] and occurred sporadically through his entire 
20[-]year [military] career."  Dr. Micolucci also stated 
that the veteran had checked "yes" to the medical record 
questionnaire concerning painful or swollen joints "on all 
of his regularly scheduled physical exams" including his 
retirement physical dated in April 1980.  Dr. Micolucci 
stated that the veteran's current diagnosis was patellar 
calcific tendonitis and he rendered his opinion that the 
veteran's chronic knee problems were service-connected.

In September 1997, the RO denied the veteran's claim for 
service connection for disabilities of the left and right 
knees as not well grounded.  Concerning the left knee, the RO 
noted that the service medical records showed only one 
episode of a left knee condition.  The RO stated that, 
because Dr. Micolucci's opinion was based on one shown 
occurrence in 1961 and later subjective comments without 
objective findings, the opinion was basically conjecture and 
had no more evidentiary value than a lay statement.  The RO 
concluded that the claim was not well grounded because 
"there is no evidence to show that the acute 1961 left knee 
injury is related to the veteran's current knee complaints 
based on a lack of any objective medical evidence for the 
intervening 36 years."  Concerning the right knee, the RO 
stated that the service medical records were completely 
negative for any complaints, treatment or diagnosis of a 
right knee condition and there was no post-service evidence 
of a right knee condition until 1997.  With regard to Dr. 
Micolucci's statement, the RO stated that it was "not 
possible to accept the physician's opinion because it is not 
supported by the existing service medical records or 
post-service treatment [and] because a service etiology is 
not demonstrated."  The veteran was notified of the rating 
decision and provided a copy of it in September 1997 along 
with notification of his appeal rights.

In February 1998, the veteran submitted a notice of 
disagreement with the rating decision.  He noted that the 
service medical records contained notations about his knees 
other than merely the 1961 injury to his left knee, referring 
to examples in his notice of disagreement.  He contended that 
his job in the service as an aviation mechanic required him 
to crawl into some confined areas within and under aircraft 
on steel decks or on concrete and that he banged his knees 
into "hard or angled objects during these episodes".  He 
also stated that he frequently had "to jump from parked 
aircraft many feet down to the deck" and, in addition to 
this, "the almost daily three-mile runs were very painful 
and further damaging to my knees."  He alleged that a 
"doctor-friend" in service counseled him not to pursue 
further treatment for his knees in service because it would 
lead to a medical board and discharge from the service with a 
small percentage of disability.  He stated that, because he 
only had a couple of years remaining for a twenty-year 
retirement, he endured the pain with self-treatment of ice 
and aspirin.

With his notice of disagreement, the veteran submitted a 
letter, dated in January 1998, from Sam A. Rukab, M.D., who 
stated that the veteran "initially injured his knees at the 
time he was in the military" and that he "continued to have 
knee problems during his twenty year career with the 
[military]."  Dr. Rukab stated that he saw the veteran in 
December 1997 and recommended arthroscopic surgery because an 
MRI scan showed a tear of his medial meniscus.  Dr. Rukab 
also rendered his opinion that the veteran's "chronic knee 
problems are service connected."

In July 1998, the RO wrote to the veteran and asked him to 
complete forms that would enable the RO to obtain records of 
treatment from Drs. Micolucci and Rukab.  The RO also asked 
the veteran to furnish a statement from the doctor-friend who 
the veteran stated counseled him in the service not to seek 
further treatment for his knee disabilities because it would 
probably lead to a medical board recommending his discharge.

In August 1998, the RO received a reply from the veteran who 
stated that he had been unsuccessful in locating the doctor-
friend who had advised him not to pursue treatment for his 
knees in service.  He also submitted another letter from Dr. 
Rukab, dated in July 1998, stating, "After reviewing [the 
veteran's] service medical records I feel that his knee 
problems are service connected."  He stated that, although 
the veteran had had surgery, he would continue to have some 
chronic pain in his knees.  He added, "All of these knee 
problems are service related."

In September 1998, the RO received Dr. Rukab's records of 
treatment.  They contained notations of three office visits, 
the first one dated in December 1997, and a January 1998 
operation report pertaining to the right knee.  The December 
1997 notation reflected that the veteran was seen with 
complaints of pain in the right knee.  Physical examination 
revealed "a very positive medial McMurray's test."  
(McMurray's test is "rotation of the tibia on the femur to 
determine injury to the meniscal structures."  Stedman's at 
1780.).  It was noted that x-rays had been done at Dr. 
Micolucci's office and were negative.  An MRI scan revealed a 
tear of the posterior horn of the medial meniscus.  On the 
January 1998 operation report, the preoperative diagnosis was 
internal derangement, right knee, and the postoperative 
diagnosis was grade III chondral fracture of patella and tear 
of posterior horn, medial meniscus.

In September 1998, the RO received treatment records from 
Oceanway Family Practice Center with which Dr. Micolucci was 
affiliated.  These reports were dated from April 1997 to 
August 1998.  The April 1997 notation showed that the veteran 
was seen complaining of pain in his right knee which had been 
chronic.  The examiner noted that several months before the 
knee had been x-rayed.  There was a diagnosis of calcium 
deposits in the patellar tendon; however, the joint itself 
was stable.  The veteran had started having significant pain 
and locking the previous week.  The assessment was right 
patellar calcific tendinitis.  The notation dated in July 
1997 reflects that an MRI report revealed a medial meniscal 
tear.  The assessment was right knee injury with medial 
meniscal tear per MRI report.  In December 1997, the 
assessment was chronic right knee pain secondary to meniscal 
tear.

In December 1998, the RO wrote to Drs. Micolucci and Rukab 
and asked them to provide the bases for their statements that 
the veteran's current knee disabilities were related to 
service and to state specifically how they came to that 
conclusion.  That same month, Dr. Rukab replied that he did 
not treat the veteran initially until December 1997 and that 
the veteran had explained to him that the injuries were 
service related.  Dr. Rukab noted that he did not have a copy 
of his medical records from the service.  Also in a letter 
dated in December 1998, Dr. Micolucci replied that the 
veteran provided him "with standard form 600's from his time 
in the [service] and on a number of occasions he was seen in 
military sick call for knee problems, knee pain, knee 
swelling and the like."  Dr. Micolucci stated that the 
veteran's military health records were the basis for the 
conclusion that his knee disabilities were incurred in 
service.

In January 1999, the RO received another letter from Dr. 
Rukab who stated that he had had the opportunity to review 
the veteran's medical records during the time he was in 
service and there were multiple notations about swollen and 
painful knee joints.  Dr. Rukab stated that the veteran also 
gave a history of locking and popping of his knees and added, 
"I do believe that his problems are service related."

The RO scheduled the veteran for a VA medical examination and 
requested the examiner to review the evidence of record 
pertaining to the veteran's knees and to provide an opinion 
as to whether the current disability of the right knee and a 
current disability of the left knee, if any, were related to 
any injury or disease incurred in service.  In requesting 
that opinion from the examiner on the Examination Request 
Worksheet, the rating specialist stated in pertinent part,

It is the opinion of this rating 
specialist that the veteran had very 
isolated treatments for his left and 
right knee and they certainly were not of 
a chronic nature.  The treatments seem to 
be more of muscle strains than actual 
joint involvement. . . .  It is also the 
opinion of this rating specialist that 
the physicians' statements are pure 
conjecture on their part and are 
certainly not backed up by any medical 
evidence in the veteran's service medical 
records or any treatment from his 
discharge in 1980 till 1997.

Please offer a medical opinion as to the 
likelihood of the veteran's current knee 
problems stemming from his active 
duty . . . .

In April 1999, an examination was conducted by a VA examiner 
pursuant to the rating specialist's request, and the 
examination report is of record.

In July 1999, the Board remanded the case because the veteran 
had requested a hearing.  A hearing was held on February 22, 
2000, by means of video conferencing equipment with the 
appellant in St. Petersburg, Florida, and the undersigned 
member of the Board sitting in Washington, DC.  The veteran 
testified that after he got out of the service and stopped 
the rigorous activities that were required in the service, 
the symptoms in his knees subsided for a while.  He stated 
that his knee disorder was not that bad when he filed his 
original claim in 1994 and he attributed the pain that he did 
have to arthritis from getting old.  However, he stated that, 
after 1994, his knees started to get worse and worse.  He 
testified that when he went to doctors about it and they 
discovered the fracture to the right knee, they told him the 
fracture was an "old" fracture and that it was their 
opinions that the rigorous activities of service -- the 
bumps, knocks and twists that he sustained to the knees 
during his years of military service -- caused the knee 
disabilities that he has today.  See Hearing Transcript at 
12-13.

Reason for remand:

VA rating specialists, like members of the Board, must render 
decisions on veterans' claims for VA benefits.  38 C.F.R. 
§ 3.103(a) (providing in part, "Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.").  In so doing, it is their duty to render 
findings of fact, based on the evidence before them, as well 
as conclusions of law, based on the application of laws and 
regulations relevant to the facts of the particular claim, in 
determining whether the benefits sought should be allowed or 
denied.  Both findings of fact and conclusions of law are 
legal, not medical, determinations.  However, because claims 
for disability benefits involve medical matters, the findings 
of fact that the rating specialist is required to render in 
deciding claims include findings of medical fact.  Such 
findings of medical fact often involve medical issues such as 
when a disease began or had its onset; whether a symptom or 
finding recorded in a medical report was an early 
manifestation of a particular disease or condition; whether a 
disease or injury caused or aggravated another disease or 
disability; whether a disease was cured by treatment leaving 
no residual disability; and whether an injury resulted in 
lasting residual disability or healed without residual 
disability.

At one time, it appears to have been contemplated that VA 
rating specialists at the rating agencies, the panels of 
which typically included a physician, would bring a certain 
amount of medical expertise in reviewing the evidence of 
record in cases which came before them and that they would 
exercise "medical judgment" and "sound medical reasoning" 
in rendering findings of medical fact.  For example, with 
regard to determining whether a disease or injury pre-existed 
service prior to a change in the law in 1943, it was clearly 
expected that the "rating agencies" would "exercise 
medical judgment":

Determinations involving the 
consideration of sound condition at the 
time of entrance into service . . . will 
be based upon the evidence of record and 
such evidence as may be secured in any 
case where for any reason additional 
evidence may be considered to be 
necessary for the purpose of such 
determinations. . . .  In the exercise of 
medical judgment for the purpose of such 
determinations, rating agencies shall 
take cognizance also of the time of 
inception or manifestation of diseases or 
injuries . . . as disclosed by service 
records . . . .  Such records shall be 
accorded the weight to which they are 
entitled in consideration of other 
evidence and sound medical 
reasoning. . . .

38 C.F.R. § 2.1063 (1938)(emphasis added); see Veterans' 
Regulation (VR) No. 1(a), Part I, paragraph I(b), codified 
without substantive change at 38 C.F.R. § 35.011(a)(2) (1938) 
("[E]very person employed in the active military or naval 
service for 90 days or more, shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities or disorders noted 
at time of the examination, acceptance, and enrollment, or 
where evidence or medical judgment is such as to warrant a 
finding that the injury or disease existed prior to 
acceptance and enrollment.") (emphasis added); cf. VR 
No. 1(a), Part I, paragraph I(b), as amended by an Act of 
July 13, 1943, Pub. L. No. 144 (requiring, for conditions not 
noted at enrollment, "clear and unmistakable evidence" to 
demonstrate that the disease or injury preexisted service and 
eliminating the reference to "medical judgment").  
Similarly, it was also expected that, in denying a claim 
based on aggravation due to a "specific finding" that an 
increase in severity of a preexisting disease during service 
was due to the natural progress of the disease, the 
"specific finding" would be met by a finding made by the 
rating specialist "based upon available evidence" rather 
than that the "specific finding" would be stated in the 
medical evidence of record:

2.1100  Natural progress under § 35.011.  
The provisions of § 35.011 (a) (4), 
relating to a specific finding that the 
increase in disability is due to the 
natural progress of a disease will be met 
by a finding of a constituted rating 
agency of the Veterans' Administration 
based upon available evidence of a nature 
generally acceptable as competent to show 
that an increase in severity of a disease 
or injury, or of the disabling effects 
thereof, or the acceleration in progress 
of a disease was that normally to be 
expected by reason of the inherent 
character of the condition, aside from 
any extraneous or contributing cause or 
influence peculiar to military service.

38 C.F.R. § 2.1100 (1938)(emphasis added).

Although a system with a somewhat hazy division between the 
role of claims adjudicator or judge and that of expert 
witness might seem strange today in an age well after the 
"due process revolution", it was perhaps not such an odd 
arrangement for an administrative agency in the 1930s and 
1940s.  See William F. Fox, Jr., THE UNITED STATES COURT OF APPEALS 
FOR VETERANS CLAIMS:  AN ANALYSIS OF THE JURISPRUDENCE, ORGANIZATION, AND 
OPERATION OF THE NEWEST ARTICLE ONE COURT, at 9, Note 32 (2nd ed. 
1998) (noting that, during the late 1960s and early 1970s, 
the Supreme Court launched an intense scrutiny of procedural 
due process within both state and federal agencies that 
eventually became known as the "due process revolution" in 
which the Court discerned Constitutionally protected liberty 
and property interests that demanded that agencies follow 
strict procedures when processing individual cases).  
However, in recent years much more emphasis has been placed 
on the role of the Board member (and of the rating 
specialist) as a "judge", who makes a decision based upon 
the evidence of record, and not as an "expert witness", who 
contributes evidence to the record based on an area of 
expertise -- for example, a doctor who provides medical 
evidence.  Thus, over the years, the emphasis in decision 
making has shifted -- with regard to matters requiring 
special training, knowledge, or expertise, such as medical 
matters, -- from the judgment and reasoning of the 
adjudicator to the evidence of record and what that evidence 
demonstrates or does not demonstrate.

Thus, although a rating specialist is obligated to render 
findings of medical fact -- which are legal determinations -- 
when deciding claims for VA disability benefits which involve 
medical matters, a rating specialist is not authorized to 
render an unsubstantiated medical determination.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In rendering findings of medical fact, the rating 
specialist must consider the evidence of record relevant to 
the medical issue or issues before him and base his findings 
on the evidence.  The evidence must be sufficiently probative 
of the underlying medical issue to substantiate the findings 
of fact, that is, to enable the rating specialist to render 
the legal determination.  See Santiago v. Brown, 5 Vet. App. 
288, 292 (1993) (distinguishing between an unsubstantiated 
medical determination, which the Board is unauthorized to 
render, and a legal determination, i.e., a finding of fact, 
which the Board, as fact finder, is required to render and 
which the Board has derived from a review of medical evidence 
which is sufficiently conclusive as to the underlying medical 
issues to enable the Board to render the legal 
determination).

The rating specialist may not refute expert medical 
conclusions in the record with his or her own unsubstantiated 
medical conclusions.  See Colvin, 1 Vet. App. at 175.  Where 
medical evidence of record is insufficient or of doubtful 
weight or credibility for the purpose of rendering findings 
of medical fact, the rating specialist may supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  Id.  However, this additional evidence must be 
procured by the agency in an impartial, unbiased, and neutral 
manner.  Austin v. Brown, 6 Vet. App. 547, 552 (1994).  Even 
where regulations are silent as to the procedural 
requirements for obtaining additional evidence, the 
requirement that they be procured by the agency in an 
impartial, unbiased, and neutral manner is implicit in "our 
underlying concepts of procedural regularity and basic fair 
play."  Thurber v. Brown, 5 Vet. App. 119, 123 (1993) 
(quoting Gonzales v. United States, 348 U.S. 407, 412, 75 
S.Ct. 409, 412 (1955).  See also Austin, 6 Vet. App. at 
551-52.

In Austin v. Brown, which involved a situation similar to the 
one found in this case, the Court noted,

The process here cannot be sustained as 
fair.

In soliciting a medical opinion on the 
question of the "etiological[] 
relationship between the vet[eran]'s 
service-connected chest injury and his 
fatal emphysema," the Board employee 
himself provided the answer:  "Clearly, 
his inservice chest injury was not 
related to his fatal pulmonary 
emphysema."  The Court holds that such a 
statement evidences that there was no 
process at work to ensure impartiality, 
and creates the impression that the Board 
was not securing evidence to determine 
the correct outcome, but rather to 
support a predetermined outcome.  
[Citations omitted.]

Austin, 6 Vet. App. at 552.

Because the rating specialist in this case, in soliciting a 
medical opinion of a VA doctor, included in the request for 
that opinion his own opinions that any knee conditions for 
which the veteran was treated in service "certainly were not 
of a chronic nature" but rather "seem to be more of muscle 
strains than actual joint involvement" and that "the 
physicians' statements are pure conjecture on their part", 
the Board concludes that, the VA medical opinion in this case 
was not procured by the agency in an impartial, unbiased, and 
neutral manner.  Accordingly, remand is required to obtain 
another medical examination and opinion from a different VA 
doctor in order to ensure the veteran's due process rights.

In addition, in the September 1997 rating decision, the RO 
denied the veteran's claims for service connection for 
disabilities of the knees on the basis that they were not 
well grounded, and there has been a significant change in the 
law during the pendency of this appeal concerning the 
requirement that a claimant submit a "well grounded" claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  Concerning this, certain 
enumerated paragraphs below contain references to the 
relevant sections of the new law to which the instruction for 
development or notification pertains.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

To ensure full compliance with due process requirements and 
the requirements of the VCAA, the case is REMANDED to the RO 
for the following development:

1.  The RO should write to the veteran and 
ask him where he has been treated for the 
disabilities of his knees while this claim 
has been pending on appeal, and the RO 
should offer to assist him in obtaining 
those recent treatment records, providing 
him with the appropriate 
release-of-information forms for private 
treatment records where necessary.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a) (to 
be codified at 38 U.S.C. § 5103).

It appears from evidence in the file that 
there may be additional treatment records 
concerning the knees at the Oceanway 
Family Practice Center which the RO should 
attempt to obtain.  In April 1994, the RO 
requested records from November 1989 to 
the present and received records dating 
from November 1989 to December 1993.  
Additional medical records, dating from 
June to July 1995, were submitted by the 
veteran in August 1995.  These records 
were not from Oceanway, although they did 
include a "history and physical" 
examination report from Riverside Hospital 
conducted by Dr. Micolucci of Oceanway 
Family Practice.  In August 1998, the RO 
again requested records from Oceanway from 
on or about 1989 to the present and 
received reports dating from April 1997 to 
August 1998.  It appears from the April 
1997 entry, that the veteran was seen for 
complaints pertaining to his right knee 
prior to April 1997 because the notation 
states that several months earlier the 
doctor ordered an x-ray of the knee.  The 
RO should request records from Oceanway 
Family Practice for the period from 
January 1994 to April 1997, obtaining the 
appropriate release-of-information forms 
from the veteran in order to do so.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a) (to 
be codified at 38 U.S.C. § 5103A(b)).

3.  The RO should notify the veteran that, 
although Drs. Micolucci and Rukab have 
stated their opinions that the current 
knee disabilities are service related and 
although they have both stated very 
generally that they have based their 
opinions on their review of service 
medical records, the evidence from Drs. 
Micolucci and Rukab would be stronger if 
they provided a more specific rationale 
for their opinions other than the general 
statement that their conclusions are based 
on their review of the records.  The RO 
should inform the veteran that, for 
example, the doctors' opinions would be 
more persuasive if they directly addressed 
whether calcific patellar tendonitis of 
the right knee diagnosed in 1997 and/or 
right medial meniscal tear shown by MRI in 
July 1997 and by surgery in January 1998 
and/or grade III chondral fracture of 
patella, the postoperative diagnosis in 
January 1998, could have been incurred 
prior to service discharge in 1980.  If 
so, the doctors should state why it is not 
unusual that the veteran experienced only 
minor symptoms for seventeen or more years 
before having a worsing of symptoms 
between 1995 and 1997.  Could calcific 
patellar tendonitis of the right knee 
and/or a right medial meniscal tear and/or 
grade III chondral fracture of patella, 
first diagnosed in 1997 and 1998, be the 
result of an injury or injuries sustained 
to the right knee in service between 1960 
and 1980?  If so, the doctors should state 
what that injury was or what those 
injuries were in service as shown by the 
evidence of record.

The RO should notify the veteran that, if 
these questions cannot be answered with 
medical certainty, the doctors may provide 
an answer that reflects a range of 
probability.  In other words, they may 
state how probable or likely it is that 
calcific patellar tendonitis of the right 
knee and/or a right medial meniscal tear 
and/or a grade III chondral fracture of 
patella is related to an injury or 
injuries sustained to the right knee in 
service prior to discharge in 1980 as 
opposed, for example, to being related to 
some other factor or factors including an 
intervening injury to the right knee.  It 
would also be helpful if Dr. Micolucci 
would address why his examination of the 
extremities in June 1995 at Riverside 
Hospital showed good range of motion and 
strength and no defects or limitation of 
function if it is also true that calcific 
patellar tendonitis of the right knee 
and/or a right medial meniscal tear and/or 
a grade III chondral fracture of patella 
had their onset or were the result of an 
injury or injuries sustained to the right 
knee in service prior to discharge in 
1980.  Moreover, since the diagnoses from 
the doctors pertain only to the right 
knee, it would also be helpful if they 
would state what the diagnosis is of the 
left knee disability and if they would 
explain how that disability, if any, is 
the result of a disease or injury incurred 
in service.

Finally, the RO should inform the veteran 
that the doctors should provide a complete 
rationale for their opinions by referring 
specifically to particular items of 
evidence on which their opinions are based 
or by explaining, in terms that may be 
understood by laypersons, the usual time 
period involved in the development and 
onset of calcific patellar tendonitis 
and/or a right medial meniscal tear and/or 
a grade III chondral fracture of patella 
and/or whatever diagnosis is rendered 
concerning the left knee in relation to 
the medical evidence in this case.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a) (to 
be codified at 38 U.S.C. § 5103).

4.  The RO must schedule the veteran for 
another VA medical examination by an 
examiner other than the doctor who 
examined him in April 1999 pursuant to the 
examination request discussed above.

5.  Although the April 1999 examination 
report and the copy of the compensation 
and pension examination request worksheet 
discussed in the body of this remand are 
to remain part of the record in the 
claims file, it is imperative that the VA 
examiner who will be conducting the new 
examination of the veteran on remand not 
see or read either the examination 
request or the April 1999 examination 
report.  Moreover, the examiner should 
only be provided with the history and 
questions under #6 below and not an 
entire copy of this remand order.

The RO must arrange for the new examiner 
to review all the other medical evidence 
pertinent to the claim for service 
connection for disabilities of the knees 
without seeing either the examination 
request or the April 1999 examination 
report.  The RO may arrange for this 
special review as it sees fit -- either 
by temporarily removing the two documents 
from the claims folder before it is sent 
to the examiner or by providing the 
examiner with photocopies of all the 
other relevant evidence in the case as 
outlined in the body of this remand above 
instead of giving the examiner the entire 
claims folder.  The relevant evidence 
which must be reviewed by the examiner 
includes (1) all the service medical 
records; (2) the June 1995 history and 
physical conducted by Dr. Micolucci at 
Riverside Hospital; (3) the May 1997 
letter from Dr. Micolucci; the January 
1998 letter from Dr. Rukab; (4) the July 
1998 letter from Dr. Rukab; (5) the 
treatment records from Oceanway Family 
Practice Center with which Dr. Micolucci 
is affiliated, received by the RO in 
September 1998; (6) the treatment records 
from Dr. Rukab, received by the RO in 
September 1998; (7) the note of reply 
from Dr. Rukab, handwritten on the 
December 1998 letter to him from the RO; 
(8) the December 1998 letter from Dr. 
Micolucci; (9) the January 1999 letter 
from Dr. Rukab; and (10) any other 
relevant evidence obtained by the RO on 
remand including evidence that may have 
been obtained pursuant to paragraphs #1, 
#2, or #3 of this remand.

6.  In addition to conducting an 
examination of the knees in which the 
examiner renders a diagnosis of all 
current knee pathology found on 
examination, the examiner must render an 
opinion on the following matters:

History:  The veteran's service medical 
records show that he was seen by 
examiners for complaints regarding one or 
the other or both of the knees in 
November 1961, March 1965, March 1972, 
and September 1976.  In addition, during 
physical examinations in January 1978, 
February 1979, and April 1980, the 
veteran provided a history of having had 
swollen or painful joints and of having 
had a "trick" or locked knee.

Objective findings were a moderate 
contusion of the left knee in November 
1961; possible sprained right knee with 
tenderness over the insertion of the 
quadriceps muscle in March 1965; two 
1/4-inch scars on the right knee in April 
1966; muscle strain in September 1976; 
and a 1/2-inch scar of the right knee in 
February 1979.

The veteran stated that, after service, 
symptoms pertaining to the knees subsided 
somewhat and still did not bother him 
very much by the time of his original 
claim to the VA in 1994.  On a June 1995 
report of history and physical at 
Riverside Hospital by a private 
physician, Dr. Micolucci, the doctor 
noted no complaints or findings about the 
knees.  The veteran provided a history of 
running a mile and a half three times a 
week.  On examination of the extremities, 
the doctor noted that they moved well 
with good range of motion and strength.  
There was no clubbing, cyanosis, or 
edema.

In a May 1997 letter, Dr. Micolucci 
stated that he had diagnosed patellar 
calcific tendonitis and, having reviewed 
the veteran's service medical records, 
rendered the opinion that the veteran's 
chronic knee problems were 
service-connected.  Treatment records, 
dated from April 1997 to August 1997 from 
Oceanway Family Practice Center, with 
which Dr. Micolucci was associated, 
showed that the veteran's complaints were 
of pain in the right knee and that the 
assessment was "right" patellar 
calcific tendonitis.  In July 1997, it 
was noted that an MRI revealed a right 
medial meniscal tear.  In December 1997, 
the assessment was right knee pain 
secondary to meniscal tear.

In December 1997, the veteran was 
referred to another private physician, 
Dr. Rukab, who noted a positive 
McMurray's test on examination and a tear 
of the posterior horn of the medial 
meniscus on an MRI scan.  The veteran 
underwent surgery on the right knee in 
January 1998.  The preoperative diagnosis 
was internal derangement, right knee, and 
the postoperative diagnosis was grade III 
chondral fracture of patella and tear of 
posterior horn, medial meniscus.

Dr. Rukab has stated that he has reviewed 
the service medical records and that he 
feels that the problems with the 
veteran's knees are service related.

The veteran has stated that after he made 
his original claim in 1994, his knees got 
worse and worse and he was told by his 
doctors that the rigorous activities of 
service -- the bumps, knocks and twists 
that he sustained to the knees during his 
years of military service -- caused the 
knee disabilities that he has today.

Questions:

Right knee:

a)  In your opinion, could the diagnosis 
of "calcific patellar tendonitis" of 
the right knee made in 1997 be the result 
of an injury or injuries sustained to the 
right knee in service?  If so what was 
that injury or what were those injuries 
as shown by the evidence of record?  If 
this question cannot be answered with 
medical certainty, please provide an 
answer that reflects a range of 
probability.  In other words, how 
probable or likely is it that calcific 
patellar tendonitis of the right knee is 
related to an injury or injuries 
sustained to the right knee in service as 
opposed, for example, to some other 
factor or factors?  Please provide a 
complete rationale for your opinion by 
referring to items of evidence on which 
your opinion is based and/or by 
explaining, in terms that may be 
understood by laypersons, the nature of 
calcific patellar tendonitis -- including 
the typical time of development of the 
disorder prior to its diagnosis, if that 
is relevant, -- in relation to the 
medical evidence in this case.

b)  With regard to the right medial 
meniscal tear shown by MRI in July 1997 
and by surgery in January 1998 and with 
regard to the postoperative diagnosis in 
January 1998 of grade III chondral 
fracture of patella, please render an 
opinion as to whether these disorders had 
their onset in service.  In other words, 
could the veteran have sustained a grade 
III chondral fracture of the patella 
and/or a medial meniscal tear of the 
right knee sometime during service 
between 1960 and 1980 and have had only 
minor symptoms in the knee until about 
1995 or later and then have experienced a 
worsening of the symptoms between 1995 
and 1997 so that he finally sought 
treatment?  If this question cannot be 
answered with medical certainty, please 
provide an answer that reflects a range 
of probability.  In other words, how 
probable or likely is it a grade III 
chondral fracture of the patella and/or a 
medial meniscal tear of the right knee 
were sustained in 1980 or prior to 1980 
and not diagnosed until 1997 as opposed 
to their having been caused by some other 
factor or factors including an 
intervening injury to the knee more 
contemporaneous to the 1997-98 diagnoses?

c)  Assuming that you conclude that the 
fracture of the patella and the medial 
meniscal tear of the right knee were not 
sustained in 1980 or prior to 1980, were 
they nevertheless the result of any 
injury or injuries to the knees sustained 
in service?  If so what was that injury 
or what were those injuries as shown by 
the evidence of record?  If this question 
cannot be answered with medical 
certainty, please provide an answer that 
reflects a range of probability.  In 
other words, how probable or likely is it 
that the fracture of the patella and the 
medial meniscal tear of the right knee 
are related to an injury or injuries 
sustained to the right knee in service as 
opposed, for example, to some other 
factor or factors?  Please provide a 
complete rationale for your opinion by 
referring to items of evidence on which 
your opinion is based and/or by 
explaining, in terms that may be 
understood by laypersons, the nature of a 
grade III chondral fracture of the 
patella and of a medial meniscal tear of 
the knee -- including the typical time of 
development of these disorders prior to 
diagnosis, if that is relevant -- in 
relation to the medical evidence in this 
case.

d)  Assuming you render a current 
diagnosis of the right knee that is 
different from the diagnoses of calcific 
patellar tendonitis and fracture of the 
patella and medial meniscal tear of the 
right knee, please render an opinion on 
whether the current diagnosis is the 
result of a disease or injury of the 
right knee incurred in service.  If so, 
what was that disease or injury?  Please 
provide a rationale for your conclusion 
that the current diagnosis of right knee 
pathology is the result of a disease or 
injury of the right knee incurred in 
service in terms that may be understood 
by laypersons.

Left knee:

f)  Assuming that you render a diagnosis 
of current left knee pathology on 
examination, please render an opinion as 
to whether the current diagnosis is the 
result of a disease or injury of the left 
knee incurred in service.  If so, what 
was that disease or injury?  Please 
provide a rationale for your conclusion 
that the current diagnosis of left knee 
pathology is the result of a disease or 
injury of the right knee incurred in 
service in terms that may be understood 
by laypersons.

In rendering the current diagnoses and 
providing the rationale for your 
conclusions with regard to the right and 
left knees, please consider and discuss 
any recent evidence, if relevant, that 
the RO may have obtained on remand from 
the Board and added to the claims file.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  The RO should readjudicate the claims 
for service connection for disabilities 
of the right and left knees.  These 
claims must be adjudicated by a rating 
specialist other than the one who 
requested the April 1999 VA examination.  
In readjudicating the claims, the RO 
should consider all the relevant evidence 
except for the April 1999 examination 
report.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




